NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-50035
                                                     20-50116
                Plaintiff-Appellee,
                                                D.C. No. 2:87-cr-00571-SVW-1
 v.

ELRADER BROWNING, Jr.,                          MEMORANDUM*

                Defendant-Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      In these consolidated appeals, Elrader Browning, Jr., appeals pro se from the

district court’s orders denying his motions under former Federal Rule of Criminal

Procedure 35(a) (1987). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In Appeal No. 20-50035, Browning contends that the district court failed,

under a preponderance of the evidence standard, to make the requisite factual

findings regarding drug types and amounts in relation to his sentences for violating

21 U.S.C. § 841(a). This claim is time-barred because Browning did not bring it

within 120 days of the imposition of his sentence. See United States v. Montalvo,

581 F.3d 1147, 1153 (9th Cir. 2009) (under former Rule 35(a), challenges to the

manner in which the sentence was determined must be brought within 120 days of

sentencing).

      In Appeal No. 20-50116, Browning contends that the amended judgment

entered by the district court on March 10, 2017, is illegal because it increased his

sentence and because the district court failed to hold a resentencing hearing. The

record belies Browning’s contention that the amended judgment imposed

additional penalties. Rather, the district court properly amended the judgment

solely to vacate the conviction and sentence on Count 1 in compliance with this

court’s order in No. 16-71091. As this court decided in that case, no resentencing

proceedings were required in connection with the entry of the amended judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Browning’s motion for appointment of a special master under Federal Rule


                                          2                           20-50035 & 20-50116
of Appellate Procedure 48(a) is denied.

      AFFIRMED.




                                          3   20-50035 & 20-50116